Citation Nr: 1210645	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  06-26 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of frostbite of the feet.  

2.  Entitlement to service connection for tendonitis of the legs, claimed as secondary to frostbite of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1976 to May 1977 and from May 1978 to December 1979.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from November 2006 and July 2007 decisions by the RO which denied the benefits sought on appeal.  In November 2010, the Board denied the issues currently on appeal, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum Decision, the Court, in pertinent part, vacated the November 2010 Board decision and remanded the appeal to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

REMAND

As a result of the October 2011 Order of the Court, the Board has been directed to undertake additional action consistent with the Memorandum Decision.  

In this case, the Veteran contends that he suffered from frostbite of the feet while on bivouac at the firing range during basic training in late 1976 or early 1977.  The Veteran asserted that his frostbite was so severe that he was medivac'd to the main post hospital at Ft. Jackson, South Carolina where he was admitted for several days before being returned to duty.  The Veteran asserted that he developed tendonitis in both legs from the frostbite, and that he has had chronic problems with his feet and legs ever since.  

The evidence of record includes VA outpatient notes showing treatment for foot problems beginning in 2005, and notations by treating physicians to the effect that the current foot abnormalities "could be" due to the Veteran's reported history of frostbite in service.  

In the Memorandum Decision, the Court found that, given the Veteran's contentions and the medical reports of record, together with the statements that his current foot problems "could be" related to cold injury, the Board failed to provide adequate reasons and basis for concluding, without benefit of a VA examination, that his current foot problems were not the result of frostbite in service.  

Upon further review of the evidentiary record, the Board notes that while some of the Veteran's service treatment records (STRs) have been associated with the claims file, it does not appear that any attempt was made to obtain the clinical records for his alleged hospitalization at Ft. Jackson during basic training, or to obtain his service personnel records.  

The available STRs of record showed no complaints, treatment, abnormalities or diagnosis for frostbite of the feet or any other foot or leg problems in service.  While the STRs include his active duty training separation examination in April 1977 and two other treatment notes dated in 1978 and 1979, none of which reflect any foot or leg problems, they do not include the entrance or separation examination reports for his second period of active service from 1978 to 1979.  

Finally, at the DRO hearing in September 2007, the Veteran testified that he had been denied disability compensation from the Social Security Administration (SSA), but that an appeal was pending.  On remand, therefore, the Veteran should be asked to clarify whether he has since been awarded Social Security disability and, if so, those records should be obtained.  

In light of the discussion above, and to ensure full compliance with due process requirements, the claim is REMANDED for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for any leg or foot problems since his discharge from service.  After securing the necessary release(s), the AMC should attempt to obtain copies of all medical from the identified treatment sources, including all VA treatment records from 2005 to the present, and associate them with the claims file.  All attempts to procure records should be documented in the file, and the Veteran should be notified of unsuccessful efforts in this regard.  

2.  The AMC should also contact the National Personnel Records Center (NPRC) or any other appropriate agency, and request:

a.) the Veteran's service personnel records, and 

b.) the Veteran's STRs, including any clinical records for hospitalization at Ft. Jackson between December 1, 1976 and February 1, 1977, and his entrance and separation examinations for the period of service from May 1978 to December 1979.  

These documents should then be associated with the claims file.  If no such records can be found, or if they have been destroyed, confirmation of this should be documented.  

3.  The AMC should obtain clarification from the Veteran whether he is receiving Social Security disability.  If so, the records pertinent to the award, including the administrative decision and all medical records relied upon concerning the claim should be obtained and associated with the claims file.  

4.  The Veteran should be scheduled for an examination to determine the nature and, if feasible, etiology of any identified foot and/or tendon disability.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination.  The examiner should provide a response to the following questions:  

a) Is it at least as likely as not that any identified foot disability is related to exposure to cold weather in service?  

b) If so, is it at least as likely as not that any identified tendonitis of the legs is proximately due to, the result of, or in the alternative, being aggravated by the residuals of cold injury to the feet?  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or because additional information was needed.  If it is determined that additional information is needed, the examiner should state what information is needed in order to offer an opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definitive opinion can be obtained.)  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

5.  After the requested development has been completed, the AMC should readjudicate the claims.  This should include, if appropriate, consideration of whether any identified tendonitis of the legs is proximately due to, the result of, or aggravated by the residuals of cold injury to the feet.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

